Title: To John Adams from Thomas McKean, 15 October 1814
From: McKean, Thomas
To: Adams, John


				
					Dear Sir,
					Philadelphia, October 15th. 1814.
				
				The communications of our Plenepotentiaries at Ghent give complete evidence of the temper & views of the British government respecting peace with the United States; they will emphatically unite them. I have always been of opinion that the Administration of  Britain intended to protract the negotiation until the result of the present campaign should be known; but until now I did not believe they meant to continue the war longer. War then is the Order of the day. We will never be British colonies again. The loss of the lives of many thousands of our fellow-citisens and of millions of treasure must be the consequence; but in times of peace death is not idle, and luxury & dissipation squander millions. When not half as numerous and not    a tenth part so wealthy we fought them near forty years ago, with the assistance of five or six thousand troops from France & the diversion occasioned by the French navy, and we beat them. We are now so well-prepared, and have had such recent proofs of skill & bravery both on the ocean and on the land, that there is no reason to despair of success again.They year ensuing will be the year of trial. we shall then have as able & as brave officers & privates as we have ever had, nay I will venture to say superior by sea & land, and when I reflect, that we can bring ten men into the field for the same expence as our Enemy can one; for they will have to bring their forces three thousand miles at least before they can meet us, there is reason to conclude, our finances will hold out as long as theirs; especially when we consider they have been lately twenty years at war with another country, that commanded all their energies. An omnipotent and benevolent Providence may, by permitting new broils & contests in Europe, or by other means furnish other employment for the British administration, besides planning the destruction or subjugation of an innocent people fighting for their independence & just rights. On God let us rely; he has been and still is our General in chief.	I thought I had done with the world, having spent eighty years in it, but unexpected events have recalled my attention to it for a short time.The declaration of war appeared to me improvident & very wrong; but now there must be no retrospection; all our powers must be exercised on the present & the future.In Philadelphia we are at last roused & preparing for defence & safety. There is an intire change of Elective officers, both in this city  & county, without a single exception. This will be handed to you by the Reverend Mr. Coleman, who makes but a short stay here: he has assured me of your good health. Having this opportunity I could not refrain writing, and my mind being engrossed with the situation of our country, in obtaining and securing the happiness of which you & I have employed so many years of our lives, at the risque of everything valuable in this world, has forced from me a political epistle. Your worthy son being placed at the head of the Commissioners of the U.S. for negociating a peace has hitherto prevented me from engaging my pen to you about the politics of the times.May we live to see an honorable & successful termination of this second arduous contest for American liberty; and may you be as happy as I wish you.Your friend
				
					Tho M:Kean
				
				
			